The demise laid in the declaration was in the name of A. D. Murphy; and it was objected on the trial that it appeared from the plaintiff's own showing that the legal title to the land was in T. Dixon; for although he had empowered C. Dixon to execute a deed to W. Dixon, he had not empowered him to execute it to Thomas Barnett; and, therefore, the power not having been executed, the title still remained in T. Dixon. To this it was answered, that although this objection might be urged with success under other circumstances, yet, situated as the defendant was, he could not be permitted to insist that Thomas Barnett had not title, for it appeared in evidence that he himself had accepted a deed for the land from Thomas Barnett, and had entered and claimed title under the deed; that, therefore, he was estopped from denying title in Thomas Barnett. And of this opinion was the court.
The jury found that the deed made by Thomas Barnett to the defendant was fraudulent against creditors, and rendered a verdict for the plaintiff. Upon a rule for a new trial the case was sent to this Court, on the question of estoppel.
We think the decision of this case rests on a plain principle of law; and that as both parties claim directly from Thomas Barnett, they are privies in estate, and it is not competent to either, as such, to deny his title. The defendant has accepted a deed from him, which admits the title and estops him from denying it afterwards, for a person may be estopped by matter in pais as well as by indenture or writing. The doctrine as applied to this case appears highly reasonable, since nothing but the truth ought to be alleged by any man *Page 180 
(253)   in his defense, and what he has alleged must be presumed to be true, and he ought not to contradict it. Let the rule for a new trial be discharged.
Cited: Ives v. Sawyer, 20 N.C. 181; Love v. Gates, ib., 499; Duncanv. Duncan, 25 N.C. 318; Gilliam v. Bird, 30 N.C. 283; Copeland v.Sauls, 46 N.C. 73; Johnson v. Watts, ib., 230; Feimster v. McRorie, ib., 549; Spivey v. Jones, 82 N.C. 181; Ryan v. Martin, 91 N.C. 469. *Page 181